DOWNEY, Chief Judge,
concurring specially:
A number of the changes about which appellants complain are in my opinion simply make-weight. Having decided they did not wish to go through with their contract to purchase, they searched for changes with *987which to charge the developer. The trial judge was understandably unimpressed with many of appellants’ complaints which have been delineated seriatim for effect in appellants’ appendix and reproduced in the majority opinion. However, after culling a majority of the complaints, those which unquestionably do not “materially affect the rights of the buyer,” I am compelled to agree there are several remaining which do have a material effect upon the purchasers’ rights. In reviewing this record and affording the trial judge’s findings all of the presumptions thereunto appertaining, it seems to me one cannot but conclude that items numbered 3, 5, 6, 7 and 8 potentially have a material effect upon the rights of the various unit owners.1 Whether they ultimately did materially affect them is not relevant. When appellants sought to rescind, their judgment was made based upon the facts as they existed at that point in time.
Item No. 1 is partially answered by appel-lee. It points out that, although there was a discrepancy between the land described for condominium purposes in the documents furnished appellants and the Declaration of Condominium as ultimately recorded, the lease was furnished appellants with their original documents and the land described in the lease for the recreational area contained a proper description of that one area (including the land missing from the Condominium Declaration). So, at best, the ap-pellee’s documents were conflicting; the conflict redounds to the benefit of the developer, which materially affects the buyers’ rights and provides an additional foundation for rescission.
Therefore, while not all of the alleged changes materially affected the rights of the buyers, the ones above mentioned did.
For these reasons I concur in the decision to reverse the judgment appealed from.

. The item numbers refer to the numbers used in the majority opinion.